Opinion issued July 3, 2002
 
 
 




In The
Court of Appeals
For The
First District of Texas



NO. 01-02-00267-CV



IN THE INTEREST OF L.E.O., A Minor



On Appeal from the 308th District Court
Harris County, Texas
Trial Court Cause No. 00-47421



O P I N I O N
	The parties have filed a joint motion to enter into an agreed final judgment
supported by their memorandum of understanding executed May 30, 2002.
	Accordingly, their joint motion to enter into an agreed final judgment is
granted and pursuant thereto, the trial court's December 18, 2001 final decree of
divorce is modified as follows:
 1.  SIXTUS J. OECHSLE is awarded any and all reward mileage and
points in his name, including but not limited to the Continental and
Hilton reward mileage and points which were awarded to RENEE B.
OECHSLE in the final decree of divorce.  SIXTUS J. OECHSLE agrees
that RENEE B. OECHSLE shall be entitled to re-issue and /or generate
a new itenerary for the three tickets that were originally issued in
December 2001.

	2.  SIXTUS J. OECHSLE will transfer 100% of the Prudential IRA
Account number 02807945132 to RENEE B. OECHSLE.  SIXTUS J.
OECHSLE will make a sworn affirmation that he has not withdrawn
and/or transferred any funds from such account since December 1999.

	3.  RENEE B. OECHSLE grants SIXTUS J. OECHSLE a right of first
refusal on the sale of 
		the following items:
 
			(1) Duncan Phyphe style (20th Century reeded
sabras with mahogany sheath);

			(2) Louis XV style cabriole leg armchair doe feet
upholstered seat and back circa 1930;

			(3) Two French hand painted 3-drawer dressers;

			(4) Black oriental porcelain lamp 20" with shade
(early 20th century);

			(5) American Jacorcan Revival hand carved and
stained oak dining room suite; 
			Batesville Cabinet Company sideboard, server,
dining table, chairs, and cupboard;

			(6) Large pair of Chinese Late Qing Dynasty bule
and white decorated porcelain vases;

			(7) Oak bedroom set; double bed; desk; desk chair;
dresser and night table;

			(8) Limoges plates, Revolutionary War set (12);

			(9) Original S. Dali painting.

	4.  The parties, respectively, will sign, execute, and deliver such
documents as necessary and appropriate to effectuate the terms of the
final decree of divorce as herein modified, affirmed as modified herein,
and the settlement of this appeal.

 The trial court's December 18, 2001 final decree of divorce is affirmed as
modified hereinabove. See Tex. R. App. P. 43.2.(b).
 All other pending motions are denied as moot.  The Clerk of this Court is
directed to issue mandate within 10 days of the date of this opinion.
PER CURIAM
Panel consists of Justices Mirabal and Alcala.
Do not publish.  Tex. R. App. P. 47.